Citation Nr: 0403500	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  97-13 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a jaw 
injury.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the right knee.

3.  Entitlement to an initial compensable rating for right 
inguinal hernia.

4.  Entitlement to a rating in excess of 30 percent for 
adjustment disorder with anxiety.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active duty from June 1978 to July 1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision from the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO) that granted service connection for 
right inguinal hernia and assigned a non compensable 
evaluation.  As the disability rating assigned is an initial 
rating, the guidance of Fenderson v. West, 12 Vet. App. 119 
(1999), is for application as explained below.

In June 1998, a hearing was held at the RO before a Veterans 
Law Judge.  A transcript of the hearing is of record.  The 
Veterans Law Judge who held this hearing is no longer at the 
Board.

This issue was remanded in October 1998 for further 
development.  The case was thereafter returned to the Board.

This appeal additionally comes before the Board from a 
January 2000 rating decision from the VA New Orleans, 
Louisiana, RO that continued the evaluation of the service-
connected degenerative joint disease of the right knee at 20 
percent and denied service connection for residuals of injury 
to the jaw. 

In July 2000, a hearing was held at the RO before a local 
hearing officer, and in July 2003, a hearing was held at the 
RO before the undersigned, who is a Veterans Law Judge.  
Transcripts of the hearings are of record. 

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

The Board notes that at the July 2003 Board hearing the 
veteran indicated that he was seeking an increased evaluation 
for his service-connected left knee disability.  In this 
regard, in a January 2002 rating action, entitlement to an 
increased evaluation for the service-connected left knee 
disability was denied.  The veteran filed a timely notice of 
disagreement as to this rating action; however, a timely 
substantive appeal was not filed to the statement of the 
case.  At the hearing, the veteran indicated he was 
continuing to seek an increased evaluation for the service-
connected left knee disability; this is considered as part of 
a new claim and as such is referred to the RO for the 
appropriate action.


REMAND

As to the issues on appeal, the evidence is inadequate to 
fully evaluate the veteran's claims.  The veteran currently 
has service-connected scars over the right supraorbital area 
and chin due to facial lacerations as residuals of a motor 
vehicle accident in service.  The veteran currently contends 
that he has a disability of the jaw that is part of the 
residuals of the injury sustained in the motor vehicle 
accident in service.  It is unclear whether the veteran 
currently has a disability of the jaw separate from the 
service-connected scars.  Therefore, a VA examination should 
be provided to determine whether there is a current 
disability of the jaw and any relationship with the veteran's 
service, including the motor vehicle accident.

As to the claim for an increased rating for the right knee, 
the veteran reports instability and limitation of motion due 
to pain.  Therefore, a new examination that determines the 
correct diagnoses for the disability of the right knee should 
be provided as this is important in evaluating the veteran as 
in certain circumstances, separate ratings may be assigned 
for separate manifestations of a knee disability.  See 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (August 
14, 1998).  

As to evaluation of the right inguinal hernia disability, the 
last VA examination was in November 1996.  Therefore, a new 
VA examination should be provided, to fully evaluate the 
current status of the disability.  It is noted that the issue 
in this case involves an initial rating following the grant 
of service connection and staged ratings may be applicable.  
Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of this appeal, the Veterans Claim 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et 
seq. (West 2002).  The provisions of the VCAA have not been 
provided to the veteran specifically as to the issues on 
appeal.  Therefore, to fully comply with the VCAA, on remand, 
the RO must assure that the provisions of this new Act are 
complied with, including the notification requirement set 
forth in the new law.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Finally, by rating action of January 2002, entitlement to an 
increased evaluation for adjustment disorder with anxiety was 
denied.  A timely notice of disagreement was filed as to this 
rating action; however, a timely substantive appeal was not 
submitted to the statement of the case; therefore, an appeal 
has not been perfected as to the January 2002 rating action.  
It is noted that the RO issued a subsequent rating action on 
November 22, 2002, with notice to the veteran on December 3, 
2002, increasing the evaluation of the service-connected 
adjustment disorder to 30 percent disabling.  Received on 
February 4, 2003, was a statement from the veteran to the RO 
submitted as a notice of disagreement as to the decision 
dated November 22, 2002.  The RO appears to have considered 
this statement to be a new claim, as it is an untimely 
substantive appeal to the January 2002 rating action; 
however, the statement is a notice of disagreement to the 
November 2002 rating action as to the issue of entitlement to 
a rating in excess of 30 percent for adjustment disorder with 
anxiety.  The filing of a notice of disagreement starts the 
appellate process, and the claim of entitlement to a rating 
in excess of 30 percent for adjustment disorder with anxiety 
must be considered in connection with the current appeal.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  This matter 
must be remanded.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should send a letter to the 
veteran and his representative informing 
them of the pertinent provisions of the 
VCAA as to the specific issues on appeal.  
Specifically, it should be indicated 
which of the parties is responsible for 
obtaining which evidence.  The RO should 
provide notice that satisfies the 
holdings in Quartuccio, the U.S. Code 
provisions, and any other applicable 
legal precedents.

2.  The veteran should be scheduled for 
an appropriate VA examination regarding 
the claim of service connection for 
residuals of injury to the jaw.  The 
claims folder should be made available to 
the examiner in connection with the 
examination.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (probability of 50 
percent or greater) that any current jaw 
disability had its onset during the 
veteran's service or is otherwise 
connected to the veteran's service, 
including to a motor vehicle accident. 

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current severity of the 
service connected right knee disability.  
The claims file should be made available 
and reviewed by the examiner in 
connection with the examination.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.  The examiner should 
state whether there are any findings of 
subluxation, instability, locking, 
swelling, or loss of range of motion of 
the right knee.  Any instability should 
be described as mild, moderate, or 
severe.  The examiner should state 
whether the right knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability; and, if 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  
Functional impairment should be 
described.

4.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current severity of the 
service-connected right inguinal hernia.  
The claims file should be made available 
and reviewed by the examiner in 
connection with the examination.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.  The examiner should 
indicate whether there is a right 
inguinal hernia, and if so, the size, 
whether it is reducible, whether it is 
remediable, and whether it is well 
supported by a truss or belt. 

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record taking into account 
all applicable law and legal precedents.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued an 
appropriate Supplemental Statement of the 
Case and given a reasonable opportunity 
to reply.  

6.  As to the disagreement with the issue 
of entitlement to a rating in excess of 
30 percent for adjustment disorder with 
anxiety, the RO should prepare and 
furnish to the veteran and his 
representative a Statement of the Case 
and afford him the opportunity to file a 
substantive appeal with regard to this 
issue.  To perfect an appeal a timely 
substantive appeal must be filed.  
Without such action, the Board does not 
have jurisdiction of the issue.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




